Citation Nr: 1638239	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-00 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968 and from August 1970 to August 1974.  He received the Combat Infantryman Badge, Purple Heart Medal, and Bronze Star Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO denied a rating in excess of 20 percent for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in April 2010, and the RO issued a statement of the case (SOC) in October 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.  The RO continued to deny a higher rating in a May 2013 supplemental SOC (SSOC).

In September 2013, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In September 2014, the Board denied a schedular rating in excess of 20 percent for bilateral hearing loss.  The Board also expanded the appeal to include the separate matters of entitlement to a rating in excess of 20 percent for bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) and entitlement to a TDIU due to the service-connected bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded these matters to the agency of original jurisdiction (AOJ) for further development.  After accomplishing the requested actions, the AOJ denied the TDIU claim, continued to deny the remaining increased rating claim (as reflected in a July 2015 SSOC), and returned these matters to the Board for further appellate consideration.
This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the matters which are on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In the September 2014 remand, the Board instructed the AOJ to arrange for the Veteran to undergo a VA Ear, Nose and Throat (ENT) examination by an appropriate physician.  The examiner was asked to indicate whether the Veteran's complaints of ear pain were related to his service-connected bilateral hearing loss and to fully describe the functional effects of his hearing loss on his ability to work and his daily life.

In February 2015, the Veteran underwent a VA audiology examination by an audiologist, the report of which is of record.  The claims file also includes a February 2015 "Compensation and Pension Examination Report (Free Text)" document which was completed by a physician.  It is unclear as to whether this is the report of a VA ENT examination.  Nonetheless, the examiner reported that he was "unable to navigate a BVD electronically" and that he had "asked that a Staff Member from C&P lead [him] and train [him] on this [task]."  The examiner also described the Veteran's reported history of ear pain and indicated that an examination revealed his ears to be "totally normal" and that "no TM join[t] pain" was elicited.  

The examiner concluded that the Veteran's ear pain was not related to his hearing loss.  He explained that the Veteran experienced hearing loss "long before the pain started," but he did not otherwise provide any specific rationale as to why the ear pain is not related to the hearing loss.  In a March 2015 addendum, the examiner indicated that he was going to "review the paper and electronic file with staff on Tuesday March 24th."  He did not provide any further information or opinions concerning the etiology of the Veteran's ear pain.

The February 2015 opinion is insufficient because other than the notation that the Veteran's hearing loss started before his ear pain, the opinion is otherwise unaccompanied by any specific explanation or reasoning as to why the ear pain was not caused by or otherwise related to the hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Furthermore, the physician's February 2015 statement that he was "unable to navigate a BVD electronically" and required training to perform this task, and his March 2015 addendum, appear to indicate that the physician did not review the Veteran's claims file prior to rendering his opinion.  Also, he did not confirm that the claims file was ever reviewed subsequent to his March 2015 addendum.

In light of the noted deficiencies with respect to the February 2015 opinion and the fact that it is unclear as to whether this opinion was the result of an ENT examination and a review of the Veteran's entire claims file, the Board finds that the evidence currently of record is inadequate to resolve the higher rating claim, and that a new examination, by an appropriate physician, is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claims for increase-to include the claim for a TDIU.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to failure to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the file all outstanding records potentially pertinent to both claims on appeal.

In an October 2015 statement, the Veteran's representative reported that the evidence of record established that the Veteran was deemed disabled by the Social Security Administration (SSA) due to a psychiatric disability in April 2010, with disability beginning in August 2009.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The Board is unable to identify any evidence in the claims file to indicate that the Veteran applied for or was awarded SSA benefits.  Upon remand, clarification should be sought from the Veteran as to whether he has ever applied for SSA disability and/or supplemental security income (SSI) benefits and the AOJ should undertake appropriate action to obtain any outstanding SSA records.

Additionally, the claims file contains VA treatment records from the Central Texas Vista electronic records system dated up to February 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the identified location (and any other identified facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, the physician who provided the February 2015 opinion indicated in his report that the Veteran was being evaluated at "S&W" for ear pain.  A review of the claims file indicates that the Veteran's complete treatment records from this facility have neither been requested nor obtained.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matters on appeal.  The AOJ's adjudication of the higher rating claim should include specific consideration of whether staged rating-assignment of different ratings for distinct periods of time pursuant to the facts found-is appropriate, and ajudication of each claim should include consideration of whether referral of the claim for extra-schedular consideration is appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the Central Texas Vista electronic records system dated since February 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Ask the Veteran to clarify whether he has ever applied for SSA disability and/or SSI benefits.  If he responds in the affirmative or fails to respond, obtain from SSA any determination(s) pertinent to the Veteran's claim(s) for SSA benefits, as well as any medical records relied upon concerning the claim(s). Follow the procedures set forth in 38 C.F.R. § 3.159(c)  with regard to requesting records from Federal facilities. All records and/or responses received should be associated with the file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  Particularly request authorization to obtain complete treatment records for an ear disability (to include hearing loss and ear pain) from "S&W", as referenced above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).
 
4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA ENT examination, by an appropriate physician other than the physician who provided the February 2015 opinion pertaining to the Veteran's ear pain (L.A.R.). 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's complaints of ear pain are related to his service-connected bilateral hearing loss.  

Also, following examination of the Veteran, and review of the claims file, the examiner should fully describe the functional effects of the Veteran's hearing loss on his ability to work and on his daily life.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  

To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include referral of either claim for extra-schedular consideration, if appropriate), adjudicate the matters on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), as appropriate).  

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112. 


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

